DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim should read:
“A non-transitory computer readable medium. . . “
Appropriate correction required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable Eggers et al. (US 2015/0051474 A1) in further view of James et al. (US 2015/0153432 A1).
Regarding claim 1
Eggers discloses
A system for magnetic resonance imaging (MRI) ([0009]), comprising: 

at least one storage device including a set of instructions (FIG. 1, [0031], claim 12); and
at least one processor (FIG. 1, Ref 17, [0031]) configured to communicate with the at least one storage device ([0031]), 
wherein when executing the set of instructions, the at least one processor is configured to direct the system (claim 12) to perform operations including:
obtaining a plurality of echo signals relating to a subject, the plurality of echo signals being excited by an MRI pulse sequence applied to the subject ([0030], [0008] & [0011]); and 
performing a quantitative measurement on the subject based on the plurality of echo signals ([0012], the quantitative measurement is the “weighted”  APT/CEST images of the subject), 
wherein the MRI pulse sequence comprises:
a chemical exchange and saturation transfer (CEST) module configured to selectively excite exchangeable protons or exchangeable molecules in the subject ([0005]);
a radio frequency (RF) excitation pulse applied after the CEST module configured to excite a plurality of gradient echoes ([0013] duel echo gradient based is a “plurality of gradient echoes”); and

Although strongly implied, Eggers does not explicitly teach 
“the one or more spin echoes excited by at least one of the one or more refocusing pulses comprise a symmetric spin echo and one or more asymmetric spin echoes”.
James, however, teaches 
the one or more spin echoes excited by at least one of the one or more refocusing pulses comprise a symmetric spin echo and one or more asymmetric spin echoes ([0041]—[0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “symmetric/asymmetric spin echo” facility as taught by James in the system of  Eggers.
The justification for this modification would be to maximize the required contrast and signal to noise ratio while reducing or eliminating the effects of the 180 pulse FID ([0041], James). 
Regarding claim 12
The method of claim 12 is matched by the operation of the apparatus as 
set forth in claim 1.


	
Regarding claim 6
Eggers in view of James teach the system of claim 1, 
Eggers applied to claim 6 further teaches 
wherein the at least one processor is further configured to direct the system to perform the operations (FIG. 1, Ref 17, [0031]) including:
James applied to claim 6 further teaches 
determining a coefficient that measures a difference between a slice profile corresponding to the RF excitation pulse and a slice profile corresponding to the at least one refocusing pulse based on the plurality of gradient echoes, the one or more asymmetric spin echoes excited by the at least one refocusing pulse, and the symmetric spin echo excited by the at least one refocusing pulse ([0041]—[0042]).
Regarding claim 11
Eggers in view of James teach the system of claim 1, 
Eggers applied to claim 11 further teaches 
the at least one processor (FIG. 1, Ref 17, [0037]) is further configured to direct the system to perform the operations including:
generating a B0 map based on the plurality of echo signals ([0007]—[0010] & [0030]).
Regarding claim 19
The method of claim 19 is matched by the operation of the apparatus as 

set forth in claim 11.
Claims 2, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable Eggers et al. (US 2015/0051474 A1) in further view of James et al. (US 2015/0153432 A1) in view of He (US 2014/0300353 A1). 
Regarding claim 2
Eggers in view of James teach the system of claim 1, 
Although strongly implied, Eggers in view of James do not explicitly teach 
“wherein the one or more refocusing pulses comprise at least three refocusing pulses”.
He, however, teaches 
wherein the one or more refocusing pulses comprise at least three refocusing pulses ([0011]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “at least three refocusing pulses” as taught by He in the system of Eggers in view of James.
The justification for this modification would be to provide and MRI image with “spatial localization” in three dimensions ([0011], He). 
Regarding claim 13
The method of claim 13 is matched by the operation of the apparatus as 
set forth in claim 2.

Claims 3, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable Eggers et al. (US 2015/0051474 A1) in further view of James et al. (US 2015/0153432 A1) in view of He (US 2014/0300353 A1) in view of Ben-Eliezer et al. (US 2015/0355298 A1).
Regarding claim 3
Eggers in view of James in view of He teach the system of claim 2, 
James applied to claim 3 further teaches 
quantitative measurement on the subject based on the plurality of echo signals ([0050] & claim 1 & [0022]—[0028]) comprises:
Eggers in view of James in view of He do not explicitly teach 
“wherein the one or more spin echoes excited by each of the at least three refocusing pulses comprise a symmetric spin echo, and the performing a
determining a Myelin water fraction (MWF) relating to the subject based on the symmetric spin echoes excited by the at least three refocusing pulses”.
Ben-Eliezer, however, teach
wherein the one or more spin echoes excited by each of the at least three refocusing pulses comprise a symmetric spin echo ([0056]), and the performing a determining a Myelin water fraction (MWF) relating to the subject based on the symmetric spin echoes excited by the at least three refocusing pulses ([0078]). 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “MWF with refocusing pulses” as taught by Ben-Eliezer in the system of Eggers in view of James in view of He.
The justification for this modification would be to for improved investigation of diseases in areas where fast and accurate quantitative assessment of the T.sub.2 relaxation time is essential but impractical in clinical routines([0078], Ben-Eliezer).  	
Regarding claim 14
The method of claim 14 is matched by the operation of the apparatus as 
set forth in claim 3.
Claims 4, 5, 7, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable Eggers et al. (US 2015/0051474 A1) in further view of James et al. (US 2015/0153432 A1) in view of Dale et al. (US 2016/0084929 A1). 
Regarding claim 4
Eggers in view of James teach the system of claim 1, 
James applied to claim 4 further teaches 
the one or more asymmetric spin echoes excited by the at least one refocusing pulse, and the symmetric spin echo excited by the at least one refocusing pulse ([0041]—[0054]).                        

Eggers in view of James do not explicitly teach 
“wherein the performing a quantitative measurement on the subject based on the plurality of echo signals comprises:
determining an R2 value and an R2* value relating to the subject based on the plurality of gradient echoes,”
Dale, however, teaches 
wherein the performing a quantitative measurement on the subject based on the plurality of echo signals ([0005]—[0008]) comprises:
determining an R2 value and an R2* value relating to the subject based on the plurality of gradient echoes ([0014] & [0052]), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “R2 and R2* values” as taught by Dale in the system of  Eggers in view of Dale.
The justification for this modification would be to create a proton density fat fraction (PDFF) map for fat quantification in an MR image produced by gradient echo imaging, spin echo imaging, or turbo spin echo imaging ([0013], Dale). 
Regarding claim 15
The method of claim 15 is matched by the operation of the apparatus as 
set forth in claim 4.


Regarding claim 5
Eggers in view of James in view of Dale teach the system of claim 4, 
Dale applied to claim 5 further teaches 
wherein the performing a quantitative measurement on the subject based on the plurality of echo signals further comprises:
determining an R2’ value relating to the subject based on the R2 value and the R2* value ([0013]—[0014], [0051]).
Regarding claim 16
The method of claim 16 is matched by the operation of the apparatus as 
set forth in claim 5.
Regarding claim 7
Eggers in view of James teach the system of claim 1, 
James applied to claim 7 further teaches 
the symmetric spin-echo excited by the at least one refocusing pulse ([0041]—[0054]).
Eggers in view of James do not explicitly teach 
“Wherein the plurality of gradient echoes are R2*-weighted gradient echoes,
one or more asymmetric spin echoes excited by the at least one refocusing pulse are R2- and R2*-weighted spin echoes.” 
Dale, however, teaches 

Wherein the plurality of gradient echoes are R2*-weighted gradient echoes,
one or more asymmetric spin echoes excited by the at least one refocusing pulse are R2- and R2*-weighted spin echoes ([0014] & [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “R2 and R2* values” as taught by Dale in the system of  Eggers in view of Dale.
The justification for this modification would be to create a proton density fat fraction (PDFF) map for fat quantification in an MR image produced by gradient echo imaging, spin echo imaging, or turbo spin echo imaging ([0013], Dale). 
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable Eggers et al. (US 2015/0051474 A1) in further view of James et al. (US 2015/0153432 A1) in view of Rosskamp et al. (US 7,405,196 B2). 
Regarding claim 8
Eggers in view of James teach the system of claim 1. 
Eggers in view of James do not teach
“wherein the MRI pulse sequence further comprises a fat suppression module applied between the CEST module and the RF excitation pulse configured to suppress signals from an adipose tissue of the subject”.
Rosskamp, however, teaches 


wherein the MRI pulse sequence further comprises a fat suppression module applied between the CEST module and the RF excitation pulse configured to suppress signals from an adipose tissue of the subject (column 6, lines 55—67; column 7, lines 1—20).        
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “adipose suppression between the other modules” as taught by Rosskamp in the system of Eggers in view of James.
The justification for this modification would be to diagnose certain lipid disorders (column 7, lines 1—20, Rosskamp). 
Claims 9, 10, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable Eggers et al. (US 2015/0051474 A1) in further view of James et al. (US 2015/0153432 A1) in view of Navon et al. (US 2018/0177898 A1).
Regarding claim 9
Eggers in view of James teach the system of claim 1, 
Eggers applied to claim 9 further teaches 
Wherein the MRI pulse sequence is applied to the subject for multiple times with different saturation frequencies of the CEST module in a plurality of acquisitions ([0004]—[0005] & [0007], multiple scans/times with different frequencies),

the plurality of echo signals comprise a plurality of sets of echo signals each of which are acquired in one of the plurality of acquisitions ([0007], multiple scans/acquisitions), and
the performing a quantitative measurement on the subject based on the plurality of echo signals comprises ([0012]):
Eggers in view of James do not explicitly teach 
“performing a magnetization transfer asymmetry (MTRasym) analysis on the plurality of sets of echo signals”.
Navon, however, 
performing a magnetization transfer asymmetry (MTRasym) analysis on the plurality of sets of echo signals ([0085]—[0088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “magnetization transfer 
asymmetry (MTRasym) analysis” as taught by Navon in the system of Eggers in view of James.
The justification for this modification would be to novel use of a family of glucose analogs for diagnosis of disease states in a subject ([0001], Navon). 
Regarding claim 17
The method of claim 17 is matched by the operation of the apparatus as 
set forth in claim 9.

Regarding claim 10
Eggers in view of James in view of Navon teach the system of claim 9, 
Navon applied to claim 10 further teaches 
wherein the performing a quantitative measurement on the subject based on the plurality of echo signals further comprises:
determining a pH value relating to the subject based on a result of the MTRasym analysis ([0085]—[0088]).
Regarding claim 18
The method of claim 18 is matched by the operation of the apparatus as 
set forth in claim 10.
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable Eggers et al. (US 2015/0051474 A1) in further view of James et al. (US 2015/0153432 A1) in view of Ben-Eliezer et al. (US 2015/0355298 A1).
Regarding claim 20
Eggers discloses 
obtaining a plurality of echo signals ([0006]) relating to a subject, the plurality of echo signals being excited by an MRI pulse sequence ([0009]) applied to the subject; and
performing a quantitative measurement on the subject based on the plurality of echo signals ([0012]), wherein the MRI pulse sequence comprises:

a chemical exchange and saturation transfer (CEST) module configured to selectively excite exchangeable protons or exchangeable molecules in the subject ([0005]);
a radio frequency (RF) excitation pulse applied after the CEST module configured to excite a plurality of gradient echoes ([0013] duel echo gradient based is a “plurality of gradient echoes”); and
one or more refocusing pulses applied after the RF excitation pulse, wherein each of the one or more refocusing pulses is configured to excite one or more spin echoes ([0004]), and
Although strongly implied Eggers does not teach 
“the one or more spin echoes excited by at least one of the one or more refocusing pulses comprise a symmetric spin echo and one or more asymmetric spin echoes.
A non-transitory readable medium, comprising at least one set of instructions for magnetic resonance imaging (MRI), wherein when executed by at least one processor, the at least one set of instructions directs the at least one processor to perform a method”
James, however, teaches 



the one or more spin echoes excited by at least one of the one or more refocusing pulses comprise a symmetric spin echo and one or more asymmetric spin echoes ([0041]—[0054]).
Ben-Eliezer, however, teaches 
A non-transitory readable medium, comprising at least one set of instructions for magnetic resonance imaging (MRI), wherein when executed by at least one processor, the at least one set of instructions directs the at least one processor to perform a method ([0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “symmetrical/asymmetrical spin echoes” as taught by James as well as the “non-transitory computer readable” as taught by Ben-Eliezer in the system of  Eggers.
The justification for this modification would be to maximize the required contrast and signal to noise ratio while reducing or eliminating the effects of the 180 pulse FID ([0041], James) as well as to have a non-transitory storage medium to store the MRI program in case of accidental power-down. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone 

number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Frederick Wenderoth/ 
Examiner, Art Unit 2852
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852